
	
		II
		112th CONGRESS
		1st Session
		S. 992
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish
		  direct care registered nurse-to-patient staffing ratio requirements in
		  hospitals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Nursing Shortage Reform and
			 Patient Advocacy Act.
		2.Minimum direct
			 care registered nurse staffing requirements
			(a)Minimum direct
			 care registered nurse staffing requirementsThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following new title:
				
					XXXIVMinimum direct
				care registered nurse staffing requirements
						3401.Minimum nurse
				staffing requirements
							(a)Staffing
				plan
								(1)In
				generalA hospital shall implement a staffing plan that—
									(A)provides adequate,
				appropriate, and quality delivery of health care services and protects patient
				safety; and
									(B)is consistent with
				the requirements of this title.
									(2)Effective
				dates
									(A)Implementation
				of staffing planSubject to subparagraph (B), the requirements
				under paragraph (1) shall take effect not later than 1 year after the date of
				enactment of this title.
									(B)Application of
				minimum direct care registered nurse-to-patient ratiosThe
				requirements under subsection (b) shall take effect as soon as practicable, as
				determined by the Secretary, but not later than 2 years after the date of
				enactment of this title, or in the case of a hospital in a rural area (as
				defined in section 1886(d)(2)(D) of the Social
				Security Act), not later than 4 years after the date of enactment of
				this title.
									(b)Minimum direct
				care registered nurse-to-Patient ratios
								(1)In
				generalExcept as otherwise provided in this section, a
				hospital’s staffing plan shall provide that, at all times during each shift
				within a unit of the hospital, a direct care registered nurse shall be assigned
				to not more than the following number of patients in that unit, subject to
				paragraph (4):
									(A)One patient in
				trauma emergency units.
									(B)One patient in
				operating room units, provided that a minimum of 1 additional person serves as
				a scrub assistant in such unit.
									(C)Two patients in
				critical care units, including neonatal intensive care units, emergency
				critical care and intensive care units, labor and delivery units, coronary care
				units, acute respiratory care units, postanesthesia units, and burn
				units.
									(D)Three patients in
				emergency room units, stepdown units, pediatrics units, telemetry units,
				antepartum units, and combined labor, delivery, and postpartum units.
									(E)Four patients in
				medical-surgical units, intermediate care nursery units, psychiatric units, and
				other specialty care units.
									(F)Five patients in
				rehabilitation units, and skilled nursing units.
									(G)Six patients in
				well-baby nursery units and postpartum (3 couplets) units.
									(2)Units with
				different namesThe Secretary may apply minimum direct care
				registered nurse-to-patient ratios established in paragraph (1) to a type of
				hospital unit not referred to in such paragraph if such other unit provides a
				level of care to patients whose needs are similar to the needs of patients
				cared for in any unit referred to in such paragraph.
								(3)Restrictions
									(A)Prohibition
				against averagingA hospital shall not average the number of
				patients and the total number of direct care registered nurses assigned to
				patients in a hospital unit during any 1 shift or over any period of time for
				purposes of meeting the requirements under this subsection.
									(B)Prohibition
				against imposition of mandatory overtime requirementsA hospital
				shall not impose mandatory overtime requirements to meet the hospital unit
				direct care registered nurse-to-patient ratios required under this
				subsection.
									(C)Relief during
				routine absencesA hospital shall ensure that only a direct care
				registered nurse may relieve another direct care registered nurse during
				breaks, meals, and other routine, expected absences from a hospital
				unit.
									(4)Adjustment of
				ratios
									(A)In
				generalIf necessary to protect patient safety, the Secretary may
				prescribe regulations that—
										(i)increase minimum
				direct care registered nurse-to-patient ratios under this subsection to further
				limit the number of patients that may be assigned to each direct care nurse;
				or
										(ii)add minimum
				direct care registered nurse-to-patient ratios for units not referred to in
				paragraphs (1) and (2).
										(B)ConsultationSuch
				regulations shall be prescribed after consultation with affected hospitals and
				registered nurses.
									(5)No preemption of
				certain State-imposed ratiosNothing in this title shall preempt
				State standards that the Secretary determines to be at least equivalent to
				Federal requirements for a staffing plan established under this title. Minimum
				direct care registered nurse-to-patient ratios established under this
				subsection shall not preempt State requirements that the Secretary determines
				are at least equivalent to Federal requirements for a staffing plan established
				under this title.
								(6)Exemption in
				emergencies
									(A)In
				generalThe requirements established under this subsection shall
				not apply during a state of emergency if a hospital is requested or expected to
				provide an exceptional level of emergency or other medical services.
									(B)GuidanceThe
				Secretary shall issue guidance to hospitals that describes situations that
				constitute a state of emergency for purposes of the exemption under this
				paragraph.
									(c)Development and
				reevaluation of staffing plan
								(1)Considerations in
				development of planIn developing the staffing plan, a hospital
				shall provide for direct care registered nurse-to-patient ratios above the
				minimum direct care registered nurse-to-patient ratios required under
				subsection (b) if appropriate based upon consideration of the following
				factors:
									(A)The number of
				patients and acuity level of patients as determined by the application of an
				acuity system (as defined in section 3407(1)), on a shift-by-shift
				basis.
									(B)The anticipated
				admissions, discharges, and transfers of patients during each shift that
				impacts direct patient care.
									(C)Specialized
				experience required of direct care registered nurses on a particular
				unit.
									(D)Staffing levels
				and services provided by licensed vocational or practical nurses, licensed
				psychiatric technicians, certified nurse assistants, or other ancillary staff
				in meeting direct patient care needs not required by a direct care registered
				nurse.
									(E)The level and
				quality of technology available that affects the delivery of direct patient
				care.
									(F)The level of
				familiarity with hospital practices, policies, and procedures by temporary
				agency direct care registered nurses used during a shift.
									(G)Obstacles to
				efficiency in the delivery of patient care presented by physical layout.
									(2)Documentation of
				staffingA hospital shall specify the system used to document
				actual staffing in each unit for each shift.
								(3)Annual
				reevaluation of plan and acuity system
									(A)In
				generalA hospital shall annually evaluate—
										(i)its staffing plan
				in each unit in relation to actual patient care requirements; and
										(ii)the accuracy of
				its acuity system.
										(B)UpdateA
				hospital shall update its staffing plan and acuity system to the extent
				appropriate based on such evaluation.
									(4)Transparency
									(A)In
				generalAny acuity-based patient classification system adopted by
				a hospital under this section shall be transparent in all respects, including
				disclosure of detailed documentation of the methodology used to predict nursing
				staffing, identifying each factor, assumption, and value used in applying such
				methodology.
									(B)Public
				availabilityThe Secretary shall establish procedures to provide
				that the documentation submitted under subsection (e) is available for public
				inspection in its entirety.
									(5)Registered nurse
				participationA staffing plan of a hospital shall be developed
				and subsequent reevaluations shall be conducted under this subsection on the
				basis of input from direct care registered nurses at the hospital or, where
				such nurses are represented through collective bargaining, from the applicable
				recognized or certified collective bargaining representative of such nurses.
				Nothing in this title shall be construed to permit conduct prohibited under the
				National Labor Relations Act or under the Federal Labor Relations Act.
								(d)Acuity
				tool
								(1)In
				generalNot later than 2 years after the date of enactment of the
				National Nursing Shortage Reform and Patient
				Advocacy Act, the Secretary shall develop a national acuity tool
				that provides a transparent method for establishing nurse staffing requirements
				above the hospital unit direct care registered nurse-to-patient ratios required
				under subsection (b).
								(2)ImplementationEach
				hospital may adopt and implement the national acuity tool described in
				paragraph (1), and provide staffing based on such tool. Any additional direct
				care registered nursing staffing above the hospital unit direct care registered
				nurse-to-patient ratios described in subsection (b) shall be assigned in a
				manner determined by such national acuity tool.
								(e)Submission of
				plan to SecretaryA hospital shall submit to the Secretary its
				staffing plan required under subsection (a)(1) and any annual updates under
				subsection (c)(3)(B).
							3402.Posting,
				records, and audits
							(a)Posting
				requirementsIn each unit, a hospital shall post a uniform notice
				in a form specified by the Secretary in regulation that—
								(1)explains
				requirements imposed under section 3401;
								(2)includes actual
				direct care registered nurse-to-patient ratios during each shift; and
								(3)is visible,
				conspicuous, and accessible to staff, patients, and the public.
								(b)Records
								(1)Maintenance of
				recordsEach hospital shall maintain accurate records of actual
				direct care registered nurse-to-patient ratios in each unit for each shift for
				no less than 2 years. Such records shall include—
									(A)the number of
				patients in each unit;
									(B)the identity and
				duty hours of each direct care registered nurse assigned to each patient in
				each unit in each shift; and
									(C)a copy of each
				notice posted under subsection (a).
									(2)Availability of
				recordsEach hospital shall make its records maintained under
				paragraph (1) available to—
									(A)the
				Secretary;
									(B)registered nurses
				and their collective bargaining representatives (if any); and
									(C)the public under
				regulations established by the Secretary, or in the case of a federally
				operated hospital, under
				section
				552 of title 5, United States Code (commonly known as the
				Freedom of Information Act).
									(c)AuditsThe
				Secretary shall conduct periodic audits to ensure—
								(1)implementation of
				the staffing plan in accordance with this title; and
								(2)accuracy in
				records maintained under this section.
								3403.Minimum direct
				care licensed practical nurse staffing requirements
							(a)EstablishmentA
				hospital’s staffing plan shall comply with minimum direct care licensed
				practical nurse staffing requirements that the Secretary establishes for units
				in hospitals. Such staffing requirements shall be established not later than 18
				months after the date of enactment of this title, and shall be based on the
				study conducted under subsection (b).
							(b)StudyNot
				later than 1 year after the date of enactment of this title, the Secretary,
				acting through the Director of the Agency for Healthcare Research and Quality,
				shall complete a study of licensed practical nurse staffing and its effects on
				patient care in hospitals. The Director may contract with a qualified entity or
				organization to carry out such study under this paragraph. The Director shall
				consult with licensed practical nurses and organizations representing licensed
				practical nurses regarding the design and conduct of the study.
							(c)Application of
				registered nurse provisions to licensed practical nurse staffing
				requirementsParagraphs (2), (4), (5)(A), and (6) of section
				3401(b), section 3401(c), and section 3402 shall apply to the establishment and
				application of direct care licensed practical nurse staffing requirements under
				this section in the same manner that they apply to the establishment and
				application of direct care registered nurse-to-patient ratios under sections
				3401 and 3402.
							(d)Effective
				dateThe requirements of this section shall take effect as soon
				as practicable, as determined by the Secretary, but not later than 2 years
				after the date of enactment of this title, or in the case of a hospital in a
				rural area (as defined in section 1886(d)(2)(D) of the
				Social Security Act), not later than 4
				years after the date of enactment of this title.
							3404.Adjustment in
				reimbursement
							(a)Medicare
				reimbursementThe Secretary shall adjust payments made to
				hospitals under title XVIII of the Social
				Security Act in an amount equal to the net amount of additional
				costs incurred in providing services to Medicare beneficiaries that are
				attributable to compliance with requirements imposed under sections 3401
				through 3403. The amount of such payment adjustments shall take into account
				recommendations contained in the report submitted by the Medicare Payment
				Advisory Commission under subsection (b).
							(b)Medpac
				reportNot later than 2 years after the date of the enactment of
				this title, the Medicare Payment Advisory Commission (established under section
				1805 of the Social Security Act) shall
				submit to Congress and the Secretary a report estimating total costs and
				savings attributable to compliance with requirements imposed under sections
				3401 through 3403. Such report shall include recommendations on the need, if
				any, to adjust reimbursement for Medicare payments under subsection (a).
							3405.Whistleblower
				and patient protections
							(a)Recognition of
				duty and right of nurses To advocate in the exclusive interest of the
				patientA nurse shall have the right to act as the patient’s
				advocate, as circumstances require, by—
								(1)initiating action
				to improve health care or to change decisions or activities, including the
				recommendations of health information technology tools, which, in the
				professional judgment of the nurse, are against the interests and wishes of the
				patient; and
								(2)giving the
				patient an opportunity to make informed decisions about health care before it
				is provided.
								(b)Refusal of
				assignmentA nurse may refuse to accept an assignment as a nurse
				in a hospital if—
								(1)the assignment
				would violate section 3401 or 3403; or
								(2)the nurse is not
				prepared by education, training, or experience to fulfill the assignment
				without compromising the safety of any patient or jeopardizing the license of
				the nurse.
								(c)Retaliation for
				refusal of assignment barred
								(1)No discharge,
				discrimination, or retaliationNo hospital shall discharge,
				discriminate, or retaliate in any manner with respect to any aspect of
				employment (as defined in section 3407(5)), including discharge, promotion,
				compensation, or terms, conditions, or privileges of employment against a nurse
				based on the nurse’s refusal of a work assignment under subsection (b).
								(2)No filing of
				complaintNo hospital shall file a complaint or a report against
				a nurse with the appropriate State professional disciplinary agency because of
				the nurse’s refusal of a work assignment described in subsection (b).
								(d)Cause of
				actionAny nurse who has been discharged, discriminated against,
				or retaliated against in violation of subsection (c)(1) or against whom a
				complaint has been filed in violation of subsection (c)(2) may bring a cause of
				action in a United States district court. A nurse who prevails on the cause of
				action shall be entitled to one or more of the following:
								(1)Reinstatement.
								(2)Reimbursement of
				lost wages, compensation, and benefits.
								(3)Attorneys’
				fees.
								(4)Court
				costs.
								(5)Other
				damages.
								(e)Complaint to
				Secretary
								(1)In
				generalA nurse, patient, or other individual may file a
				complaint with the Secretary against a hospital that violates the provisions of
				this title. For any complaint filed, the Secretary shall—
									(A)receive and
				investigate the complaint;
									(B)determine whether a
				violation of this title as alleged in the complaint has occurred; and
									(C)if such a
				violation has occurred, issue an order that the complaining nurse or individual
				shall not suffer any retaliation described in subsection (c) or subsection
				(g).
									(f)Toll-Free
				telephone number
								(1)In
				generalThe Secretary shall provide for the establishment of a
				toll-free telephone hotline to provide information regarding the requirements
				under section 3401 and to receive reports of violations of such section.
								(2)Notice to
				patientsA hospital shall provide each patient admitted to the
				hospital for inpatient care with the hotline described in paragraph (1), and
				shall give notice to each patient that such hotline may be used to report
				inadequate staffing or care.
								(g)Protection for
				reporting
								(1)Prohibition on
				retaliation or discriminationA hospital shall not discriminate
				or retaliate in any manner against any patient, employee, or contract employee
				of the hospital, or any other individual, on the basis that such individual, in
				good faith, individually or in conjunction with another person or persons, has
				presented a grievance or complaint, or has initiated or cooperated in any
				investigation or proceeding of any governmental entity, regulatory agency, or
				private accreditation body, made a civil claim or demand, or filed an action
				relating to the care, services, or conditions of the hospital or of any
				affiliated or related facilities.
								(2)Good faith
				definedFor purposes of this subsection, an individual shall be
				deemed to be acting in good faith if the individual reasonably believes—
									(A)the information
				reported or disclosed is true; and
									(B)a violation of this
				title has occurred or may occur.
									(h)Prohibition on
				interference with rights
								(1)Exercise of
				rightsIt shall be unlawful for any hospital to—
									(A)interfere with,
				restrain, or deny the exercise, or attempt to exercise, by any person of any
				right provided or protected under this title; or
									(B)coerce or
				intimidate any person regarding the exercise or attempt to exercise such
				right.
									(2)Opposition to
				unlawful policies or practicesIt shall be unlawful for any
				hospital to discriminate or retaliate against any person for opposing any
				hospital policy, practice, or actions which are alleged to violate, breach, or
				fail to comply with any provision of this title.
								(3)Prohibition on
				interference with protected communicationsA hospital (or an
				individual representing a hospital) shall not make, adopt, or enforce any rule,
				regulation, policy, or practice which in any manner directly or indirectly
				prohibits, impedes, or discourages a direct care registered nurse from, or
				intimidates, coerces, or induces a direct care registered nurse regarding,
				engaging in free speech activities or disclosing information as provided under
				this title.
								(4)Prohibition on
				interference with collective actionA hospital (or an individual
				representing a hospital) shall not in any way interfere with the rights of
				nurses to organize, bargain collectively, and engage in concerted activity
				under section 7 of the National Labor Relations Act (29 U.S.C. 157).
								(i)NoticeA
				hospital shall post in an appropriate location in each unit a conspicuous
				notice in a form specified by the Secretary that—
								(1)explains the
				rights of nurses, patients, and other individuals under this section;
								(2)includes a
				statement that a nurse, patient, or other individual may file a complaint with
				the Secretary against a hospital that violates the provisions of this title;
				and
								(3)provides
				instructions on how to file a complaint under paragraph (2).
								(j)Effective
				dates
								(1)Refusal;
				retaliation; cause of action
									(A)In
				generalSubsections (b) through (d) shall apply to refusals
				occurring on or after the effective date of the provision to which the refusal
				relates.
									(B)ExceptionSubsection
				(b)(2) shall not apply to refusals in any hospital before the requirements of
				section 3401(a) apply to that hospital.
									(2)Protections for
				reportingSubsection (g)(1) shall apply to actions occurring on
				or after the effective date of the provision to which the violation relates,
				except that such subsection shall apply to initiation, cooperation, or
				participation in an investigation or proceeding on or after the date of
				enactment of this title.
								(3)NoticeSubsection
				(i) shall take effect 18 months after the date of enactment of this
				title.
								3406.Enforcement
							(a)In
				generalThe Secretary shall enforce the requirements and
				prohibitions of this title in accordance with this section.
							(b)Procedures for
				receiving and investigating complaintsThe Secretary shall
				establish procedures under which—
								(1)any person may
				file a complaint alleging that a hospital has violated a requirement or a
				prohibition of this title; and
								(2)such complaints
				shall be investigated by the Secretary.
								(c)RemediesIf
				the Secretary determines that a hospital has violated a requirement of this
				title, the Secretary—
								(1)shall require the
				facility to establish a corrective action plan to prevent the recurrence of
				such violation; and
								(2)may impose civil
				money penalties, as described in subsection (d).
								(d)Civil
				penalties
								(1)In
				generalIn addition to any other penalties prescribed by law, the
				Secretary may impose civil penalties as follows:
									(A)Hospital
				liabilityThe Secretary may impose on a hospital found to be in
				violation of this title, a civil money penalty of not more than $25,000 for
				each knowing violation of a requirement of this title, except that the
				Secretary shall impose a civil money penalty of more than $25,000 for each such
				violation in the case of a participating hospital that the Secretary determines
				has a pattern or practice of such violations (with the amount of such
				additional penalties being determined in accordance with a schedule or
				methodology specified in regulations).
									(B)Individual
				liabilityThe Secretary may impose on an individual who—
										(i)is employed by a
				hospital found by the Secretary to have violated a requirement of this title;
				and
										(ii)willfully
				violates this title,
										a civil
				money penalty of not more than $20,000 for each such violation.(2)ProceduresThe
				provisions of section 1128A of the Social Security Act (other than subsections
				(a) and (b)) shall apply to a civil money penalty under this paragraph in the
				same manner as such provisions apply to a penalty or proceeding under such
				section 1128A.
								(e)Public notice
				of violations
								(1)Internet
				websiteThe Secretary shall publish on the Internet website of
				the Department of Health and Human Services the names of participating
				hospitals on which civil money penalties have been imposed under this
				subsection, the violation for which such penalty was imposed, and such
				additional information as the Secretary determines appropriate.
								(2)Change of
				ownershipWith respect to a participating hospital that had a
				change in ownership, as determined by the Secretary, penalties imposed on the
				hospital while under previous ownership shall no longer be published by the
				Secretary of such Internet website after the 1-year period beginning on the
				date of change in ownership.
								(f)OffsetFunds
				collected by the Secretary under this section shall be used to offset the costs
				of enforcing this title.
							3407.DefinitionsFor purposes of this title:
							(1)Acuity
				systemThe term acuity system means an established
				measurement tool that—
								(A)predicts nursing
				care requirements for individual patients based on severity of patient illness,
				need for specialized equipment and technology, intensity of nursing
				interventions required, and the complexity of clinical nursing judgment needed
				to design, implement, and evaluate the patient’s nursing care plan;
								(B)details the amount
				of nursing care needed, both in number of nurses and in skill mix of nursing
				personnel required, on a daily basis, for each patient in a nursing department
				or unit;
								(C)takes into
				consideration the patient care services provided not only by registered nurses
				but also by direct care licensed practical nurses and other health care
				personnel; and
								(D)is stated in terms
				that can be readily used and understood by nurses.
								(2)Direct care
				licensed practical nurseThe term direct care licensed
				practical nurse means an individual who has been granted a license by at
				least 1 State to practice as a licensed practical nurse or a licensed
				vocational nurse and who provides bedside care for 1 or more patients.
							(3)Direct care
				registered nurseThe term direct care registered
				nurse means an individual who has been granted a license by at least 1
				State to practice as a registered nurse and who provides bedside care for 1 or
				more patients.
							(4)EmploymentThe
				term employment includes the provision of services under a
				contract or other arrangement.
							(5)HospitalThe
				term hospital has the meaning given that term in section 1861(e)
				of the Social Security Act and
				includes a long-term care hospital, as defined in section 1861(ccc) of such
				Act.
							(6)NurseThe
				term nurse means any direct care registered nurse or direct care
				licensed practical nurse (as the case may be), regardless of whether or not the
				nurse is an employee.
							(7)Staffing
				planThe term staffing plan means a staffing plan
				required under section 3401.
							(8)State of
				emergencyThe term state of emergency means a state
				of emergency that is an unpredictable or unavoidable occurrence at an
				unscheduled or unpredictable interval, relating to health care delivery and
				requiring immediate medical interventions and care, but such term does not
				include a state of emergency that results from a labor dispute in the health
				care industry or consistent understaffing.
							3408.Rule of
				constructionNothing in this
				title shall be construed to authorize disclosure of private and confidential
				patient information, except in the case where such disclosure is otherwise
				required by law, compelled by proper legal process, consented to by the
				patient, provided in confidence to regulatory or accreditation agencies or
				other government entities for investigatory purposes, or provided pursuant to
				formal or informal complaints of unlawful or improper practices for purposes of
				achieving corrective and remedial
				action.
						.
			(b)Recommendations
			 to CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report containing recommendations for ensuring that sufficient numbers of
			 nurses are available to meet the requirements imposed by title XXXIV of the
			 Public Health Service Act, as added
			 by subsection (a).
			(c)Report by
			 HRSA
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator of the Health Resources and Services
			 Administration, in consultation with the National Health Care Workforce
			 Commission, shall submit to Congress a report regarding the relationship
			 between nurse staffing levels and nurse retention in hospitals.
				(2)Updated
			 reportNot later than 5 years after the date of enactment of this
			 Act, the Administrator of the Health Resources and Services Administration, in
			 consultation with the National Health Care Workforce Commission, shall submit
			 to Congress an update of the report submitted under paragraph (1).
				3.Enforcement of
			 requirements through Federal programs
			(a)Medicare
			 programSection 1866(a)(1) of the Social Security Act (42 U.S.C.
			 1395cc(a)(1)) is amended—
				(1)by striking
			 and at the end of subparagraph (V);
				(2)in subparagraph
			 (W), as added by section 3005(1)(C) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148)—
					(A)by moving such
			 subparagraph 2 ems to the left; and
					(B)by striking the
			 period at the end and inserting a comma;
					(3)by redesignating
			 subparagraph (W), as added by section 6406(b)(3) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as subparagraph (X) and moving such
			 subparagraph 2 ems to the left;
				(4)in subparagraph
			 (X), as redesignated by paragraph (3), by striking the period at the end and
			 inserting , and; and
				(5)by inserting after
			 subparagraph (X), as so redesignated, the following:
					
						(Y)in the case of a hospital, to be
				subject to the provisions of title XXXIV of the Public Health Service
				Act.
						.
				(b)Medicaid
			 programSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is
			 amended—
				(1)in paragraph
			 (82)(C), by striking and at the end;
				(2)in paragraph
			 (83), by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (83) the following new paragraph:
					
						(84)provide that any
				hospital receiving payments under such plan shall be subject to the provisions
				of title XXXIV of the Public Health Service
				Act.
						.
				4.Nurse Workforce
			 Initiative
			(a)Scholarship and
			 stipend programSection 846(d) of the Public Health Service Act
			 (42 U.S.C. 297n(d)) is amended—
				(1)in the section
			 heading, by inserting and
			 Stipend after Scholarship; and
				(2)in paragraph (1),
			 by inserting or stipends after
			 scholarships.
				(b)Nurse retention
			 grantsSection 831A(b) of the Public Health Service Act (42
			 U.S.C. 296p–1(b)) is amended—
				(1)by striking
			 Grants for Career Ladder
			 Program.— and inserting Grants for Nurse
			 Retention.—;
				(2)in paragraph (2),
			 by striking ; or and inserting a semicolon;
				(3)in paragraph (3),
			 by striking the period and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(4)to provide
				additional support to nurses entering the workforce by implementing nursing
				preceptorship projects that establish a period of practical and clinical
				experiences and training for nursing students, newly hired nurses, and recent
				graduates of a direct care degree programs for registered nurses; or
						(5)to implement
				mentorship projects that assist new or transitional direct care registered
				nurses in adapting to the hospital
				setting.
						.
				
